MEMORANDUM**
Tyree Allen Rowe appeals the district court’s denial of his motion for sentence reduction under Federal Rules of Criminal Procedure 35(b) and his motion for reconsideration.
We lack jurisdiction to review Rowe’s Rule 35(b) motion because his notice of appeal was not timely filed within 10 days after the district court entered its order denying his Rule 35(b) motion. See Fed. R.App. P. 4(b). However, we have jurisdiction to review the district court’s denial of Rowe’s motion for reconsideration because the district court decided that Rowe timely appealed his motion for reconsideration. See Fed. R.App. P. 4(b)(4) (mandating that upon a finding of excusable neglect or good cause, the district court may extend the time to file a notice of appeal).
The district court did not abuse it discretion in denying Rowe’s motion for reconsideration because Rowe did not cite any new evidence or case law in support of his motion for reconsideration. Cf. Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir.1985) (holding that a showing of mistake, newly discovered evidence, fraud or satisfied judgment is a requirement for granting a motion for reconsideration).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.